DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of methods in inventions II and III in the reply filed on 3/7/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to provide how the methods of inventions II and III are different and to establish search burden.  Claims 1-9 have been canceled.  Claims 21-29 are added. 
To clarify the restriction, the Examiner did not require the restriction between invention II (claims 10-15) and invention III (claims 16-20).  The grouping of these claims are for the convenience in pointing the distinctions between invention I (claims 1-9) and inventions II and III since invention I is distinct from invention II for different reason than invention I being distinct from invention III.  The claims 10-20 are examined together with new claims 21-29.

Specification
The amendments to the specification submitted on 3/7/2022 is received.  The amendments correct typographical errors in the specification.  No new matter is added by the amendments.  The amendments to the specification are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2002/0014648 A1) in view of Sharma et al. (US 2020/0035683 A1).
Regarding claim 10, Mizutani teaches a method (method in Figs. 9A-9N of Mizutani) of forming a semiconductor device (device in Fig. 8), comprising: 
forming a semiconductor region (active region 2 in Fig. 9A) over a substrate (1); 
forming a gate structure (any of the two middle word line 4) over a channel region (region underneath the gate structure) of the semiconductor fin; 
forming a first interlayer dielectric (ILD) layer (26 in Fig. 9B) over a source/drain (S/D) region (5a in Fig. 9B) next to the channel region of the semiconductor region; 
forming a conductive feature (bit line 6 and first wiring 6a in Fig. 9H) on the metal gate structure and the first ILD layer; 
removing a top corner portion (portion removed by the etching described in [0116]-[0117] and Fig. 9I of Mizutani) of the conductive feature to form an L-shape conductive feature (the bit line 6 and first wiring 6a after the etching in Fig. 9I), wherein the top corner portion is over at least a portion of the gate structure (as shown in Fig. 9I, the removed top corner portion is above the gate structure); and 
silicon nitride film 35 in Fig. 9J of Mizutani).  
But Mizutani does not teach that the semiconductor region is a semiconductor fin, and the gate structure is a metal gate structure. 
Sharma teaches a method of forming a memory device.  Sharma teaches that the transistors in the device may be formed of finfets (see [104] of Sharma).  Sharma also teaches the wordline can be made of metal such as copper (see [0044] of Sharma, for example). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used finFet and metal wordlines in Mizutani’s device.  FinFETs have larger channel width so the device density can be increased.  Metals have higher conductivity, which yields faster operation speed in the device.  
As such, the semiconductor region is a semiconductor fin, and the gate structure is a metal gate structure.
Regarding claim 11, Mizutani in view of Sharma teaches all the limitations of the method of claim 10, and further comprising: 
forming a higher-level conductive feature (plugs 46a-c in Fig. 9N of Mizutani) contacting a top surface (top surface of first wiring 6a) of the L-shape conductive feature; and 
a second dielectric feature (interlayer insulating film 39 in Fig. 9N of Mizutani) contacting a top surface of the first dielectric feature.  
Regarding claim 12, Mizutani in view of Sharma teaches all the limitations of the method of claim 10, and further comprising forming a second ILD layer (28 in Fig. 9D of Mizutani) over the metal gate structure and the first ILD layer before forming the conductive feature on the metal gate structure and the first ILD layer (as shown in Fig. 9D of Mizutani, the ILD layer 28 is formed before the bitline 6 is formed).  
Regarding claim 14, Mizutani in view of Sharma teaches all the limitations of the method of claim 10, and also teaches wherein the removing the top corner portion of the conductive feature to form the L-shape conductive feature includes: 
forming a patterned photoresist layer (photoresist layer 34 in Fig. 9I of Mizutani) over the conductive feature to expose the top corner portion of the conductive feature, wherein a width of the top corner portion is about 10% to about 90% of a width of the conductive feature (as shown in Fig. 9I of Mizutani); and 
etching the top corner portion of the conductive feature to form the L-shape conductive feature (as shown in Fig. 9I of Mizutani).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Sharma as applied in claim 10 above, and further in view of Muller et al. (US 2019/0130956 A1).
Regarding claim 15, Mizutani in view of Sharma teaches all the limitations of the method of claim 10, but does not teach wherein a depth of the top corner portion is about 5 nm to about 50 nm.
Muller teaches a memory device and metallization structure (282 in Fig. 2J of Muller) above the memory cell.  The metallization is a copper wiring with thickness ranging from 10nm to 100nm (see [0092] of Muller).

As incorporated, since the bit line 6 of Mizutani has thickness of 50-100nm ([0117] of Mizutani), this means the depth of the top corner portion must be in the range of 10nm to 50nm.  This range lies inside the claim range of 5nm to about 50nm, so a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Claims 16, 21-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Sharma.
Regarding claim 16, Mizutani teaches a method (method in Figs. 9A-9N of Mizutani) of forming a semiconductor device (device in Fig. 8), comprising: 
forming a semiconductor region (active region 2 in Fig. 9A) over a substrate (1); 
forming a gate structure (any of the two middle word line 4) over a channel region (region underneath the gate structure) of the semiconductor fin; 
forming a first interlayer dielectric (ILD) layer (26 in Fig. 9B) over a first source/drain (S/D) region (5a in Fig. 9B) next to the channel region of the semiconductor region; 
bit line 6 and first wiring 6a in Fig. 9I) over the metal gate structure and the first ILD layer, wherein the first conductive feature includes a first conductive portion (bit line 6 and the lower portion of first wiring 6a that is at the same level with bit line 6) disposed on the metal gate structure and a second conductive portion (top portion of first wiring 6a that is above the top surface of bit line 6) disposed on the first ILD layer, wherein a top surface (top surface of bit line 6) of the first conductive portion is below a top surface (top surface of first wiring 6a) of the second conductive portion, a first sidewall (right sidewall of lower portion of first wiring 6a in Fig. 9I) of the first conductive portion contacts a lower portion of a first sidewall (right sidewall of upper portion of first wiring 6a in Fig. 9I) of the second conductive portion; and 
forming a dielectric feature (silicon nitride film 35 in Fig. 9J of Mizutani) on a top surface of the first conductive portion of the first conductive feature.  
But Mizutani does not teach that the semiconductor region is a semiconductor fin, and the gate structure is a metal gate structure.
Sharma teaches a method of forming a memory device.  Sharma teaches that the transistors in the device may be formed of finfets (see [104] of Sharma).  Sharma also teaches the wordline can be made of metal such as copper (see [0044] of Sharma, for example). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used finFet and metal wordlines in Mizutani’s device.  FinFETs have larger channel width so the device 
As such, the semiconductor region is a semiconductor fin, and the gate structure is a metal gate structure.

Regarding claim 21, Mizutani teaches a method (method in Figs. 9A-9N of Mizutani) comprising: 
forming a semiconductor region (active region 2 in Fig. 9A) over a substrate (1); 
forming a gate structure (any of the two middle word line 4) on the semiconductor region; 
forming a source/drain feature (5a in Fig. 9B) on the semiconductor fin; 
forming a conductive feature (bit line 6 and first wiring 6a in Fig. 9H) over the gate structure and the source/drain feature such that the conductive feature extends from the gate structure to over the source/drain feature (as shown in Fig. 9H); 
removing a portion (portion removed by the etching described in [0116]-[0117] and Fig. 9I of Mizutani) of the conductive feature to form an L-shaped conductive feature (the bit line 6 and first wiring 6a after the etching in Fig. 9I); and 
forming a first dielectric feature (silicon nitride film 35 in Fig. 9J of Mizutani) directly on the L-shaped conductive feature.  
But Mizutani does not teach that the semiconductor region is a semiconductor fin.
see [104] of Sharma).  Sharma also teaches the wordline can be made of metal such as copper (see [0044] of Sharma, for example). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used finFet and metal wordlines in Mizutani’s device.  FinFETs have larger channel width so the device density can be increased.  Metals have higher conductivity, which yields faster operation speed in the device.  
As such, the semiconductor region is a semiconductor fin, and the gate structure is a metal gate structure.
Regarding claim 22, Mizutani in view of Sharma teaches all the limitations of the method of claim 21, and also teaches wherein the L-shaped conductive feature has a top surface that includes a first portion (top portion of first wiring 6a in Fig. 9I-J of Mizutani that is above the top surface of bit line 6) disposed at a first height above the substrate and a second portion (bit line 6 and the lower portion of first wiring 6a that is at the same level with bit line 6) disposed at a second height above the substrate that is different than the first height (as defined above, the first portion is higher than the second portion).  
Regarding claim 23, Mizutani in view of Sharma teaches all the limitations of the method of claim 22, and also teaches wherein after the forming of the first dielectric feature directly on the L-shaped conductive feature the first dielectric feature interfaces with the second portion of the top surface of the L-shaped conductive feature while the as shown in Fig. 9J of Mizutani).  
Regarding claim 24, Mizutani in view of Sharma teaches all the limitations of the method of claim 23, and further comprising forming a metal line (plugs 46a-c in Fig. 9N of Mizutani) directly on the first portion of the top surface of the L-shaped conductive feature.  
Regarding claim 25, Mizutani in view of Sharma teaches all the limitations of the method of claim 21, further comprising forming an interlayer dielectric layer (28 in Fig. 9D of Mizutani) over the substrate, and wherein the forming of the conductive feature over the gate structure and the source/drain feature further includes forming the conductive feature directly on a top surface of the interlayer dielectric layer (as shown in Figs. 9F-H of Mizutani), the top surface of the interlayer dielectric layer facing away from the substrate.  
Regarding claim 26, Mizutani in view of Sharma teaches all the limitations of the method of claim 25, and further comprising performing a planarization process (CMP in [0114] of Mizutani) on the interlayer dielectric layer and the conductive feature prior to removing the portion of the conductive feature to form the L-shaped conductive feature (as indicated in Figs. 9H-I of Mizutani).  
Regarding claim 29, Mizutani in view of Sharma teaches all the limitations of the method of claim 21, and further comprising forming an interlayer dielectric layer (26 and 28 in Figs. 9D-H of Mizutani) on the source/drain feature such that the source/drain feature is covered by the interlayer dielectric layer, and 
as shown in Fig. 9H of Mizutani) further include forming the conductive feature directly on the interlayer dielectric layer covering the source/drain feature (as shown in Fig. 9H), wherein the interlayer dielectric layer prevents the conductive feature from interfacing with the source/drain feature after the forming of the conductive feature directly on the interlayer dielectric layer (as shown in Fig. 9H of Mizutani).

Allowable Subject Matter
Claims 13, 17-20, and 27-28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with the step of forming the conductive feature on the metal gate structure and the ILD layer includes “forming a first trench through the second ILD layer to expose the metal gate structure; forming a second trench through the second ILD layer to expose the first ILD layer; depositing a conductive material over the first ILD layer and the metal gate structure in the first trench and the second trench; and planarizing the conductive material and the second ILD layer to form the conductive feature” along with other limitations of the claim 10.
Regarding claim 17, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with the steps of “forming a first hard mask first ILD layer, wherein a material of the second hard mask is different from a material of the first hard mask” along with other limitations of the claim 16.  
Regarding claim 27, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with the steps of “forming a sidewall spacer on the gate structure, wherein the sidewall spacer and the gate structure extend to the same height above the substrate after the forming of the sidewall spacer on the gate structure; recessing the gate structure such that the sidewall spacer extends to a greater height above the substrate than the recessed gate structure; recessing the sidewall spacer such that the recessed sidewall spacer extends to the same height above the substrate as the recessed gate structure, and wherein the forming of the sidewall spacer, the recessing of the gate structure and the recessing of the sidewall spacer occur prior to the forming of the conductive feature over the gate structure and the source/drain feature” along with other limitations of claim 21.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 2017/0141037 A1)
Ishibashi (US 6153510)
Liaw et al. (US 2009/0014796 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Primary Examiner, Art Unit 2822